 In the Matter of JULIUs BRECKWOLDT & SON, INC.andTHE AMERICANFEDERATION OF LABORCase No. C 402. -Decided October 8,1938Wood Products ManufacturingIndustry-Interference,Restraint,and Coer-cion:anti-union statements;discrediting union ; threats to close plant-Dis-crimination:charges of,notsustained-Collective Bargaining:charges of fail-ure to bargain collectivelydismissed-Conciliation:efforts at,by New York StateMediation Board.Mr. John H. Dorsey,for the Board.Winslow cfi Bennison,byMr. JamesW. Bennison,of Frankfort,N. Y., andMr. Robert F. Livingston,of LittleFalls,N. Y., for therespondent.Mr. John J. Walsh,of Utica, N. Y., for the Union.Mr. Raymond J. Compton,ofcounsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been filed by the AmericanFederation of Labor, herein called the Union, the National LaborRelations Board, herein called the Board, by Henry J. Winters,Regional Director for the Third Region (Buffalo, New York), issuedits complaint dated November 24, 1937, against Julius Breckwoldt.& Son, Inc., Dolgeville, New York, the respondent herein, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1),(3), and (5) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.Copies of the com-plaint, accompanied by notice of hearing, were duly served upon therespondent and upon the Union.The complaint alleged in substance that the respondent (1)terminated the employment of and locked out the employees in itsseat and sawmill departments because they had engaged in con-certed activities for the purpose of collective bargaining and othermutual aid and protection; and (2) refused to reinstate StanleyJaquay 1 and Kenneth Maddocks, refused to reinstate Claude Jaquay,'Incorrectly spelled "Jacquay"in the complaint.9 N. L. R. B., No. 17.94 DECISIONS AND ORDERS95Fred Perry, and Will Madison to their former, positions,- and dis-charged Kenneth Maddocks, Linford Homrighaus, John Spofford,Will'-Madison,' La ' Ver ie `Jagiiay, and--Claude Jaquay,because ofther alleged. that the respondent refused to bargain collectively' withtheUnion as the exclusive representative of all the respondent'sproduction and maintenance employees, said employees constitutingan appropriate bargaining unit; and that by these and otherspecifiedacts and conduct the respondent interfered with, restrained, andcoerced its employees in the exercise of their rightto self-organiza-tion and to engage in concerted activities for their mutual aid andprotection as' guaranteed in Section 7of the Act.On December 11, 1937, the respondent filed itsanswer tothe com-plaint in which it denied that it had engaged in orwas engaging inthe unfair labor practices alleged therein, but admittedthe allega-tions concerning the nature of its business.Pursuant to notice, a hearing was held in Dolgeville, New York,from December 14 to 18, 1937, inclusive, before Alvin M. Douglas,the Trial Examiner duly designated by the Board.The Board, therespondent, and the Union were represented by counsel, participatedin the hearing, and were afforded full opportunity to be heard, toexamine and cross,-examine witnesses, and to, introduceevidencebearing upon the issues.During the course of the hearing,-the TrialExaminer granted the motion of counsel for the Board todismissthe complaint in so far as it alleged that the respondent discrim-inatorily refused to reinstate Fred Perry to his former position.Atthe conclusion of the Board's case, counsel for the Board furthermoved to amend the pleadings to conform to the proof. The motionwas granted.On February 1, 1938, the Trial Examiner filed his IntermediateReport in which he found that the respondent had engaged in un-fair labor practices, affecting commerce, within the meaning of Sec-tion 8 (1) and (5) and Section 2 (6) and (7) of the Act.Heaccordingly recommended that the respondent cease and desist fromengaging in the unfair labor practices and that upon request it pro-ceed to bargain collectively with the' Union.He further found thatthe respondent had not engaged in unfair labor practices within themeaning of Section 8 (3) of the Act. Subsequently the Union filedexceptions to the Intermediate Report.On May 7, 1938, the Board notified the parties to this proceedingthat they were entitled to request oral argument before the BoardinWashington, D. C., but none of the parties availed themselves ofthis opportunity..The Board has reviewed the rulings of the Trial Examiner onmotions and on objections to the admission of evidence and finds -96NATIONAL LABOR RELATIONS BOARD-that-no prejudicial errors were committed.The rulings are hereby-affirmed. -The Board has also considered the tjnion's exceptions to-the findings and recommendations of the Intermediate Report and-finds them to -be without meritFor the reasons hereinafter set'forth, the' Board does not follow in all respects the findings and,,recommendations as made by the Trial Examiner.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a New York corporation with its principaloffice 'and place of business at Dolgeville, New York. Itis engagedin the manufacture, sale, and distribution of toilet seats, piano parts,-and 'dimension lumber.The respondent obtains approximately 49per cent of its raw materials from the States of Connecticut, Illinois,;Massachusetts,Michigan,Missouri,New Hampshire, New Jersey,North Carolina, Ohio, Pennsylvania, Vermont, West Virginia, andWisconsin, and approximately 54 per cent of the finished productsmanufactured by the respondent are shipped outside the State ofNew York. The gross annual sales of the respondent amount toapproximately $500,000.During the month of May 1937, when the events described belowcommenced, the respondent had in its employ approximately 214maintenance and production workers.II.THE ORGANIZATION INVOLVEDThe American Federation of Labor is a labor organization ad-mitting to membership all the production and maintenance employeesof the respondent.III.THEUNFAIR LABOR PRACTICESA. The alleged lock-outOn the morning of May 13, 1937, Herman Baylor and MartinGreif, inspectors and patchers in the buffing room of the toilet-seatdepartment, decided' to request an increase in their wages.Before-proceeding to the office of Whallon, the plant manager, they discussedtheir decision with Homrighaus, a fellow employee, who told themthat if their request was not granted he would talk to the otheremployees and enlist support in their behalf.While Baylor andGreif were in Whallon's office, Homrighaus proceeded to the sand-ing room where he told the workers that the buffers were going outon strike if Baylor and Greif were refused an increase in wages and.asked them if they would be willing to support the buffers.When DECISIONS AND ORDERS97-Baylor returned and informed Hoinrighaus that Whallon refused togrant theincrease,themen in the buffing room shut off. theirmachines and walked out, followed by the employees in-the sandingroom.After consultingWilliam Breckwoldt, secretary and treasurer ofA he respondent, Whallon ordered the remaining employees in the seatdepartment to cease work, since it was impossible to continue- opera-tions without the sanders and buffers.Paul Fitch, a buffing-roomemployee, admitted that the buffers had discussed the stoppage ofall operations which their quitting would bring about, and the recordshows that due to the integrated nature of operations a cessation ofwork in the sanding and buffing rooms would necessitate the shuttingdown of the, entire seat department.The testimony discloses thatsome of the windows and doors were closed following the walk-out,and it was contended that this action, constituted a lock-out.How-ever, the record supports the respondent's contention that the maindoor was not locked until 2 days later when, as was customary dur-ing week ends,,the respondent completely locked up the seat depart-ment. -From all the evidence, we are satisfied that the action of therespondent in locking the doors and windows of the seat division wasnot intended to prevent its employees from returning to work,, butwas rather the ordinary precaution customarily taken for, the safe-guarding of its plant property.-division went to the Ongowanda Club at the Riverside Restaurant inDolgeville, where they elected an organizing committee for, the pur-pose of forming a union. - The following day, Michael Walsh, anorganizer for the American Federation of Labor, having been invitedto a second meeting proceeded to organize the employees of the seatdepartment.Within 2 or 3 days almost all-the employees of, the seatdepartment, as well as several employees,of the sawmill department,had joined the Union...--On May 19, a group of some 30 or 40 Union members went in abody to the sawmill for the purpose of inducing-the employees thereinto quit work and to cooperate- with the Union.As the Union mem-bers entered the sawmill, Raymond Zimmerman, the mill foreman,at the request of a member of the. Union delegation, shut off thepower.The entire sawmill crew then, proceeded to leave the plantwithout disturbance.--The evidence clearly shows that the employees-in the buffing,andsanding rooms went out on strike in- protest against the respondent'srefusal to grant an increase in wages to-Baylor and Greif; that therespondent ,was compelled to discontinue the operation of the otherdivisions of the seat department due to the cessation of operationsin the sanding and buffing rooms; and that the sawmill employees 98NATIONAL LABOR RELATIONS BOARDwere induced to join the other strikers several days later.Accord-ingly, we find that the allegations of the complaint with respect to,the lock-out are not sustained.'B. The alleged refusal to bargain collectivelyOn May 16 Whallon communicated with John Spofford, the newlyelected president of the Union, and urged that the employees returnto work because of the.resultant loss of, business if the strike wereprolonged.The following day, Spofford invited Whallon to a meet-ing at the Ongowanda Club, at which Walsh, national representa-tive of the Union, and the bargaining committee were present.Whallon, with full authority to act for the respondent, explained thatthe respondent was not averse to the organization of a union by'itsemployees, but that inasmuch as the seat division was an experi-mental venture which up to that time had operated at a loss, it wasof vital concern that the employees return to work at once.Hepointed out that if the respondent was unable to fill its future de-livery contracts immediately, the loss resulting might force the re-spondent to discontinue the seat department.He suggested, there-fore, that the employees first return to work, and that an,arbitrationcommittee be appointed to settle the existing differences.The Unionrefused this overture and submitted a proposed contract, coveringthe employees of the seat department, which provided, among otherthings, for a 12-per cent increase in wages.Whallori informed thecommittee that most of the provisions of the contract were accepta-ble, or could be adjusted through compromise, but that under thecircumstances a 12-per cent increase in wages was impossible.Fur-thermore, he offered to submit the respondent's books to justify itsrefusal to grant the requested increase in wages.The Union, how-ever, admittedly refused this offer.Following a discussion of the40-centminimum wage proposed in the Union contract, Whallonginners.During the course of the meetings which followed, therespondent submitted other counterproposals in the form of a writ-ten agreement, but they were rejected by the Union.On May 24, 1937, John Forster, of The New York State Media-tion Board, entered into the controversy and several conferences en-sued.At his suggestion, the Union receded from its demand for a12-per cent wage increase and agreed to accept a 6-per cent increaseand to arbitrate the other 6 per cent after returning to work.Therespondent, however, rejected this proposal, predicating its positionupon the reasons advanced at the commencement of negotiations.With respect to the closed-shop provision demanded by the Union,the respondent countered with an offer to grant a preferential shop DECISIONS AND ORDERS9provision to the Union.DespiteForster's efforts, however, thaparties .were unable to arrive at a satisfactory compromise.On June 24, the Regional Director of the Board conducted an in-formal election, the results of which indicated that the Union rep-resented a majority of the production employees of the respondent,including those in the sounding board and piano-parts departmentwhich had not ceased operations during the strike period.Negotia-tions continued on a plant-wide basis thereafter until, at a final meet-ing between the respondent and the Union early in July, the Unionbargaining committee walked out and refused to continue negotia-tions with the, respondent.The, respondent, requested Forster,, to en-deavor to have the Union resume negotiations, but the Union failedto respond 'to this solicitation, and made no request for furthermeetings.The Trial Examiner found that the respondent had made somesolicitation of individual employees to return to work during thestrike period.However, the record discloses that the few instancesof such solicitation which occurred were during the formative periodof the Union and before the respondent was apprised of the properrepresentatives with whom to negotiate.Under the circumstances,we do not believe that the evidence warrants a finding that the re-spondent attempted to interfere with and impede the negotiationsthen being carried on with Union representatives.The respondent not only recognized the Union as the exclusivebargaining representative of its employees in the seat departmentprior to the election, and of all its production employees followingthe election, but evinced its willingness to meet and negotiate withthe bargaining committee of the Union. In refusing to grant thewage increase requested under the Union's proposed contract, therespondent justified its refusal by an explanation of its financialstatus, and offered to show its books in corroboration.The respond-ent further submitted both oral and written counterproposals, andurged that its employees return to work and afterwards submit theirdifferences to arbitration.On the other hand, the Union voted downthe counterproposals, refused to examine the respondent's books,and abruptly and peremptorily ceased negotiations when its bargain-ing committee walked out during a meeting held with the respondent'srepresentatives.The Union thereafter made no effort to complywith the respondent's desire to continue negotiations.From all the evidence we cannot conclude that the respondent re--fused to bargain with the Union, within the meaning of Section 8 (5)of the Act.We shall accordingly dismiss the complaint in so far assuch charges are therein alleged.The record discloses that the election'which resulted in the certifica-tion of the Union as the bargaining representative. for all the produc-134068-39-vol. ix-8 100NATIONAL LABOR'RELATIONS `BOARDtion workers of the respondent was not conducted in accordance withthe procedural standards set by the Board.However, inasmuch as wehave found that, the respondent'did not refuse to bargain collectivelywith the Union, it is unnecessary to decide the issue as to whether ornot the Union did, in fact; have a majority membership in the appro-priate unit, within the meaning of the Act.C. Interference, restraint and coercionOn May 18, 1937, following the 'walk-out in the seat department,William Breckwoldt appeared before the sounding-board departmentand sawmill employees and talked to them. Several witnesses testifiedthat Breckwoldt told them in substance that he did not want a unionin the plant; that if they joined the Union he would cease operations;that he did .not want an outside organization which would take theemployees' money out of town ; and that it would be better to have anorganization of their own.Although Breckwoldt denied.that he madethese statements, and stated that he was not opposed to collective bar-gaining if the employees as a whole desired it, the evidence is eoiivinc-ing that such statements were in fact made:Although the record dis-closes no further anti-union speeches by the respondent and we havefound that it did recognize and bargain with the Union, it does notalter our necessary conclusion- that the afore-mentioned speeches werea direct interference with the right of .the respondent's employees toself-organization for the purposes of collective bargaining.Accord-ingly, we find that the respondent by the above-described acts hasinterfered with, restrained and coerced its employees in the exerciseof their rights guaranteed in Section 7 of the Act.D. The'alleged discriminatory discharges and refusals to reinstateFollowing the election of June 24,1937,'a number of the respondent'semployees returned to work.With the addition of'some new employ-ees, the respondent then resumed operations.On July 14, 1937, boththe 'sawmill and seat-division employees who had remained on strikevoluntarily returned to work upon assurance by the respondent thatthey would be reinstated to their former positions wherever possible.At that time, because-of the decrease in the respondent's business, to-gether with the addition of new employees, it was impossible to rein-state all the employees to their former positions.However,' therespondent did assure the Union that those given other` temporarywork would be returned to their old positions as soon as operations per-mitted, and that whether or nct an employee was reinstated to hisformer position, he would nevertheless receive a wage equivalent tothat paid prior to the cessation of operations:Stanley Jaquayhad worked on a planer in the respondent's seat. de-partment until May 13, 1937, when he was temporarily.1aid off as a DECISIONS AND ORDERS101result of the walk-out, of the buffing and sanding-room employees.On.May 17,he joined the Union, but was not an active member thereof.Although Jaquay was notified by the respondent to return to work- onJuly 14, 1937,h@ did not report until a week later, after the majorityof strikers had returned.He was then informed by the respondentthat,due to his tardiness in reporting,itwas impossible to give himhis former position.He was offered another position,which'lie re-fused.'There is nothing in the record to warrant a finding that the respond-ent refused to reemploy Jaquay because of his membership or activityin the Union.' The respondent had reinstated other and more activemembers ofthe Union,and,had offered Jaquay another.position, sincehis former position had been filled.Accordingly,we find that the-respondent did not discriminatorily refuse reinstatement to Jaquay.Will Madisonwas employed by the respondent tailing edges inthe sawmill until May 19, 1937,when he participated in the generalwalk-out.He returned to work onJuly 14, butnot to his formerposition.He was given work clearing the railroad track at the samewages he-received prior to May' 19, and he admitted that the job"wasn't bad."Althoughhe was a Union member,he was not active,and there is no evidence in the record that the respondent's conduct-with respectto him was motivated either byhismembership or byhis activity in the Union.The record establishesthat therewas a substantial decrease in therespondent'sproduction around the middle of August 1937.Atthat time,alongwith otheremployees, Madison was temporarily laidoff' andtold thathe would be notified'as soon as production in-creased.The respondent did notify'him on September 1, 1937, toreturn to'work,but he was then working at Carthage and did notreturn to the respondent's employ.The evidence shows that therespondent laid off Madison in accordancewiththe requirements ofits decreased operations and not because of his activity or affiliationwith the Union.In view of the foregoing facts, and the record as a whole, we findno discrimination by the respondentwithrespect either to its failureto reinstate Madison to his former position-on July 14,1937,or to itstemporary termination of his employment on August 19.Kenneth Maddockshad been an employee in the sounding-boarddepartment of the respondent since 1935, and continued this employ-mentuntil the plant closed for Decoration Day in May 1937.Mad-docks did not return to work when the sounding-board departmentresumed operations after the holiday.He admitted at the hearingthat he"went out on*a sympathy strike with the seat division and'the sawmill-division."Maddocks had joined the Union,but was notan active participant in its affairs.Sometime iii July 1937, he'asked 102NATIONAL LABOR RELATIONS BOARDthe respondent to be reinstated to his former position, but it hadbeenfilled following his failure to return to work.At thehearing,Maddocks ' testified'' that he' had another job 'and did not desire toreturn to the respondent's employ.The recordaffords no basisupon which to conclude that Maddockswas discharged or refused reemployment because of his membershipor activity in the Union.Claude Jaquaybecame a member of the Union severaldays beforehe joined the other striking -employees on May 19, 1937.Prior tobecoming a sawyer in the sawmill, he had worked 10 yearson a planerfor the repondent.Jaquay -'returned to work on July 14, but his formerposition wasfilled.He wastemporarilyassignedto piling wood, but the sameday Breckwoldt transferred him to the wood shop in theseat de-partment, where he was given work on the planer. According toWhallon; working on the planer was "one of the best jobs in theshop from the standpoint of steady work."This statement was notdenied by Jaquay.Contrary to the instructions of hisforeman,Jaquay reset theplaner without first consulting Jackson, a fellow employee who wascharged with the-duty of.resetting the machines in the wood shop,and as a consequence some 300 seats were ruined by planing the mate-rialtoo thin.Jaquay admitted it was a "mistake", and althoughhe denied being instructed not to set the machine himself, he didadmit that Jackson was the employee whose duty it was to set upthemachines.The respondent. did not discharge Jaquay for thisinfraction of the rules, but he was removed from the planer and givenseveraldifferent jobs around the plant.On August 20, 1937, due to a decreasein business,Currie, the gen-eralforeman, told Jaquay that there would be a temporary lay-off.Jaquay admitted that when he asked William Breckwoldt if he wasfired, Breckwoldt replied, "No, you're not fired, the workis just alittle slack."Breckwoldt testified that Jaquay told him he hadanother job in Carthage and was "through." Jaquay did not denyBreckwoldt's testimony, and admitted that Breckwoldt "told me hewould give me a recommendation to go any place to saw that I wantedto."In September, Jaquay was notified to return to work, but didnot do so because he had a position elsewhere.The evidence does not substantiate the allegations in the complaintthat Jaquay was refused reinstatement to hisformer position andlater discharged because of his labor activities and affiliation withthe Union.Jaquay was no more active than the other men whoreturned to work for the respondent; he was given, another job whichwas equivalent to hisformer position, and one-onwhich he had 10years'experiencewiththe respondent;a favorable recommendation DECISIONS AND ORDERS103was offered to him when he stated his intention to leave the respond-ent's employ; and he was notified to return to work after his tem-porary lay-off.Accordingly, we find no unfair labor practice withrespect to Jaquay's employment as alleged in the complaint.La Verne Jaquaywas employed as a grader in the respondent's saw-mill prior to May 19, 1937, when he participated in the general walk-out of the sawmill crew.Upon his return to work on July 14, 1937,along with the other Union employees, Jaquay was told that hisformer position was filled.He was offered another job but he wouldnot accept it.Pursuant to the respondent's offer to call him whenanother position was open, Jaquay returned to work on August 1,1937.Due to the curtailment of production, he was temporarily laidoff on August 19 2 and told that he would be notified assoon as itwas possible to give him more work.When he asked for his check,Julius Breckwoldt told him there would be more work during thefollowing week, but Jaquay admittedly replied that he "could nothang around like that.'-'Breckwoldt testified that Jaquay informedhim that he had already arranged for a position at Carthage-whenhe asked for his' check.Jaquay denied telling him that he actuallyhad another job, but he did admit that he went to get his money "togo to Carthage" and that Breckwoldt had told him he was sorry tohave him go. Since obtaining work in Carthage, Jaquay has neverreturned to the respondent's plant or applied for reemployment.The complaint does not allege, nor do we find, that Jaquay wasnot offered reinstatement to his former position on July 14, 1937,because of his activity in the Union., The record is clear, and we sofind, that the termination of his employment on August 19, follow-ing his return to work on August 1, was due to the business condi-tions existing in the respondent's plant at that time, and not pursuantto any unfair labor practices of the respondent.Lin f ord Homrighauswas employed as a buffer in the respondent'sseat division on May 13, 1937, and went on strike on that date inprotest against the respondent's refusal to grant Baylor and Greifan increase in wages.He joined the Union the following day, wasa member of the bargaining committee, and took an active part inorganization affairs.He returned to the respondent's employ on July14, when he was reinstated to his former position.On July 16, Whallon noticed that a load of seat covers, whichhad been polished by Homrighaus, was dull and poorly finished, andtold the foreman to tell Homrighaus to refinish the load.Overhear-ingWhallon's instructions, Homrighaus told him he would refinishone seat cover and if that improved its condition he would refinish allof them.Whallon stated, "You will either do it over or you know2 The Trial Examiner granted a motion of counsel for the Board to correct the date uponwhich Jaquay's employment was terminated from August23, 1937, to August 19, 1937. 104NATIONAL LABOR RELATIONS BOARDwhat you can do," to which Homrighaus replied, "By God, I won'tdo them over; I quit."As he walked away, Whallon said, "Homrig-,haws, the choice.is yours."Pfannebecker, an inspector, corroboratedthe conversation, which he overheard, and testified that the coverswere "dull" and "streaky."Bidgood, a packer in the seat division,testified that he saw 'the coders after Homrighaus had polished them,and that they were not satisfactory until after they had been refin-ished.We find that Homrighaus had negligently performed thework, as the foregoing testimony indicates..Following this conver-sation between Homrighaus and himself, Whallon went into hisoffice.A few minutes later, he sent, for Currie, the foreman, andasked him to call Homrighaus to the office for the purpose of admon-ishing him.Currie reported that' he could not find Homrighaus;that he had quit.It is clear,-from the facts set forth above, that the respondent didnot discharge Homrighaus, but that he voluntarily quit his employ-ment when he refused to refinish the poorly polished seat covers inaccordance with the foreman's instructions.' The evidence estab-lishes that such instructions weie not arbitrary and that the coverswere, in fact, unsatisfactorily polished by Homrighaus.Accord-,ingly, we cannot sustain the allegations of the complaint that therespondent terminated Homrighaus' employment because of his mem-bership and activity in the Union.-John Spoffordwas employed by the respondent as a sanding-ma-chine operator for over 3 years prior to the walk-out of the sanding-room employees on May 13, 1937. Commencing that day, he wasactive in organizing the Union, and was elected its president and amember of the bargaining committee.He was reinstated to hisformer position on July 14, when the seat division resumed opera-tions.-'After Spofford returned to work, the respondent received numer-ous complaints concerning the defectiveness of his work and hisleaving the shop to talk to other employees while they were working.Efficiency records introduced by the respondent show that for a periodof several weeks Spofford's conduct and efficiency ratings were belowaverage.On one occasion, Spofford left at 3 o'clock in the afternoonwithout the permission 'of his foreman." Spofford' admitted that heleft early, but that he could not find the foreman to obtain permis-sion to leave.Joe Nardo, an inspector, threatened to quit becauseSpofford annoyed him with insulting remarks.Spofford admittedhaving annoyed Nardo, but testified that he had apologized to Whal-lon for his conduct. Several times, Whallon and Currie admonishedSpofford for his inefficiency and misconduct. Spofford admitted thathe had been warned twice concerning complaints about his work andactivities around the plant. DECISIONS AND ORDERS-105'On August 24, Currie left a note on Whallon's desk stating, "Thisafternoon Spofford -again had two employees on back porch outsidethe shop.Necessary for me to personally call these men back' intoshop as production was held up. There is no use trying to talk anymore to Spofford, and I will send him to your office tonight."Whal-lon told Spofford 'when he reported that night, "I don't know whatcan be done about you, but I am afraid we have reached the end ofour' relations."Following a rather heated discussion,. Spoffordwalked out of Whallon's office and never returned to the plant there-after.Although the foregoing facts do not clearly indicate whether Spof-ford quit or was discharged by the respondent, we find that if hewas discharged it was for good and sufficient cause, and not becauseof his membership or activity in the Union.Accordingly, we sus;tain the finding of the Trial Examiner that Spofford's employmentwas not terminated pursuant to any unfair labor practice on thepart of the respondent.We find that the respondent has not discouraged membership in alabor organization by discrimination in regard to the hire and tenureof employment of the afore-mentioned employees.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section.III, C, above, occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, and_substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.The American Federation of Labor is a labor organization,within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act; therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.4.The respondent has not discriminated in regard to the hire andtenure of employment of Claude Jaquay, Will Madison, StanleyJaquay, Kenneth Maddocks, Linford Homrighaus, John Spofford, 106NATIONAL LABOR RELATIONS BOARDand La Verne Jaquay, and has not thereby discouraged membershipin a labor organization, within the meaning of Section 8 (3) ofthe Act.5.The respondent has not discriminated in regard to the hire andtenure of employment of its employees alleged to have been locked°out, and has not thereby discouraged membership in a labor organi-zation, within the meaning of Section 8 (3) of the Act.6.The respondent has not engaged in unfair labor practices,within the meaning of Section 8 (5) ^ of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Julius Breckwoldt & Son, Inc., a corporation, and itsofficers, agents, successors, and assigns, shall:1.Cease and desist from in any manner interferring with, restrain-Ing, or coercing its employees in the exercise of the right to self-or-ganization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargain-ing and other mutual aid and protection, as guaranteed in Section7 of the Act.2.Take the following affirmative action, which the Board findswi11 effectuate the policies of the Act :(a) Immediately post notices in conspicuous places in the plant,aiidmaintain such notices for a period of at least thirty (30) con-secutive days, stating that the respondent will cease and desist inthe manner aforesaid ;(b)Notify the Regional Director for the Third Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.And it is further ordered that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 (3) and (5) ofthe Act.Mn.DONALDWAKEFIELDSMITHtook no part in theconsiderationofthe aboveDecision and Order.